Case 17-00028-jkf      Doc 96     Filed 05/07/19 Entered 05/07/19 12:45:47         Desc Main
                                  Document      Page 1 of 28


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re                                          :   Chapter 7

Ivan L. Jeffery                                :

               Debtor            :                 Case No. 16-15037 (REF)
________________________________

Artesanias Hacienda Real S.A. de C.V.          :

                      Plaintiff                :

               v.                              :

Ivan L. Jeffery                                :

               Defendant         :                 Adversary No. 17-00028 (JKF)
________________________________


                                       OPINION

Background

        The Plaintiff filed this adversary proceeding against the Debtor seeking relief

under §§ 523 and 727 of the Bankruptcy Code. The Debtor filed an Answer to the

Complaint. Both parties now move for summary judgment to varying degrees. The

Plaintiff’s motion is limited to Count I while the Debtor’s motion is dispositive as to all

counts. For the reasons which follow an Order denying the Plaintiff’s Motion and

denying in part and granting in part the Debtor’s Motion will be entered. 1



1
 Requests to declare a debt excepted from discharge and objections to a discharge are within
this court’s “core” jurisdiction. See 28 U.S.C. § 157(b)(2)(I), (J).
Case 17-00028-jkf     Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47         Desc Main
                                Document      Page 2 of 28


Bases for Relief

       Counts I through III of the Complaint contest the Debtor’s entitlement to a

discharge generally. 11 U.S.C. § 727(a)(2)(A), (a)(3), and (a)(4)(A). Count IV was

previously dismissed on a prior summary judgment motion. 2 Count V asks only that

Plaintiff’s claim be excepted from discharge under 11 U.S.C. § 523(a)(6).

Presumption, Burdens of Proof
and Evidentiary Standards

       Both legal theories entail a high evidentiary burden. Objections to discharge are

liberally construed in favor of the debtor and strictly construed against the

objector. Rosen v. Bezner, 996 F.2d 1527, 1531 (3d Cir.1993) (admonishing that

denying a debtor his discharge “is an extreme step and should not be taken

lightly.”) The same presumption applies to exceptions to discharge. In re Cohn, 54 F.3d

1108, 1113 (3d Cir.1995).

       Likewise are allocated the respective burdens, as well as standards, of proof. A

creditor objecting to a debtor's discharge under § 727(a)(4)(A) has the burden of proof.

Fed. R. Bankr.P. 4005. So does a creditor objecting to the dischargeability of an

indebtedness. In re Cohn, supra, id. To meet either burden, the creditor must prove its

case by a preponderance of the evidence. In re Raftogianis, 2012 WL 2885469, at *5

(Bankr. E.D. Pa. July 13, 2012); Grogan v. Garner, 498 U.S. 279, 287-88, 111 S.Ct.

654, 659-60, 112 L.Ed.2d 755 (1991)




2
 Case No. 16-15037, ## 49, 50, also reported at 2018 WL 1605307 (Mar. 29, 2018
Bankr.E.D.Pa.)
                                             2
Case 17-00028-jkf       Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47       Desc Main
                                  Document      Page 3 of 28


Summary Judgment Standard

         Motions for summary judgment are governed by Rule 56 of the Federal Rules of

Civil Procedure (“Fed.R.Civ.P.”). 3 Pursuant to Rule 56, summary judgment should be

granted when the “pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” Fed.R.Civ.P. 56(a). For purposes of Rule 56, a fact is material if it might affect the

outcome of the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct.

2505, 2510, 91 L.Ed.2d 202 (1986).

         The moving party has the burden of demonstrating that no genuine issue of fact

exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2552–53, 91

L.Ed.2d 265 (1986). The court's role in deciding a motion for summary judgment is not

to weigh evidence, but rather to determine whether the evidence presented points to a

disagreement that must be decided at trial, or whether the undisputed facts are so one

sided that one party must prevail as a matter of law. See Anderson v. Liberty Lobby,

Inc., 477 U.S. at 249–252, 106 S.Ct. at 2510–12. In making this determination, the court

must consider all of the evidence presented, drawing all reasonable inferences

therefrom in the light most favorable to the nonmoving party, and against the movant.

See Halsey v. Pfeiffer, 750 F.3d 273, 287 (3rd Cir. 2014).

         To successfully oppose entry of summary judgment, the nonmoving party may

not simply rest on its pleadings, but must designate specific factual averments through



3
    Made applicable to adversary proceedings by B.R. 7056.
                                               3
Case 17-00028-jkf       Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47        Desc Main
                                  Document      Page 4 of 28


the use of affidavits or other permissible evidentiary material that demonstrate a triable

factual dispute. Celotex Corp. v. Catrett, 477 U.S. at 324, 106 S.Ct. at 2553. Such

evidence must be sufficient to support a jury's factual determination in favor of the

nonmoving party. Anderson, supra, 477 U.S. at 249, 106 S.Ct. at 2511. Evidence that

merely raises some metaphysical doubt regarding the validity of a material fact is

insufficient to satisfy the nonmoving party's burden. Matsushita Electric Industrial Co.,

Ltd. v. Zenith Radio Corp.,475 U.S. 574, 586, 106 S.Ct. 1348, 1356, 89 L.Ed.2d 538

(1986). If the nonmoving party fails to adduce sufficient evidence in connection with an

essential element of the case for which it bears the burden of proof at trial, the moving

party is entitled to entry of summary judgment in its favor as a matter of law. Celotex

Corp. v. Catrett, 477 U.S. at 322–23, 106 S.Ct. at 2552–53.

Count I – False Oath or Account

         The first of the three bases for objecting to discharge is § 727(a)(4)(A). That

subparagraph provides that the court shall grant the debtor a discharge, “unless ... the

debtor knowingly and fraudulently, in or in connection with the case ... made a false

oath or account.” 11 U.S.C. § 727(a)(4)(A). It is designed to ensure that the debtor puts

dependable information in the hands of those interested in the administration of the

bankruptcy estate without the need for the trustee or a party in interest to engage in

costly, exhaustive investigations to ferret out the truth concerning the debtor's financial

condition. See, e.g., In re Burnley, 1999 WL 717215, at **2–3 (Bankr.E.D.Pa. Aug. 27,

1999).




                                               4
Case 17-00028-jkf     Doc 96     Filed 05/07/19 Entered 05/07/19 12:45:47         Desc Main
                                 Document      Page 5 of 28


       To prove a § 727(a)(4)(A) claim, the Plaintiff must demonstrate (1) that the debtor

made a statement under oath; (2) that the statement was false; (3) that the debtor knew

that the statement was false, (4) that the debtor made the statement with fraudulent

intent; and (5) that the statement was related materially to the bankruptcy case. See In

re Spitko, 357 B.R. 272, 312 (Bkrtcy.E.D.Pa.2006). The requirement that a false

statement was made knowingly may be established by proof that the debtor knew the

truth “and nonetheless willfully and intentionally [swore] to what is false.” In re Singh,

433 B.R. 139, 154 (Bankr.E.D.Pa. 2010) (quoting Cadle Co. v. Zofko, 380 B.R. 375, 382

(W.D. Pa. 2007). “However, case law provides that reckless disregard for the accuracy

of the of the oaths made in a bankruptcy case satisfies the scienter requirement under

subparagraph (4)(A).” In re Clark, 2018 WL 4940799, at *7 (Oct. 10, 2018

Bankr.E.D.Pa.)

       The requisite intent under § 727(a)(4) can be proved by circumstantial evidence

or inferred from a pattern of nondisclosure and concealment. E.g., In re Oakley, 503

B.R. 407, 426 (Bankr. E.D. Pa. 2013), aff'd, 530 B.R. 251 (E.D. Pa. 2015). An omission

is considered material under § 727(a)(4) when the subject “bears a relationship to the

bankrupt's business transactions or estate, or concerns the discovery of assets,

business dealings, or existence and disposition of property.” Hampton v. Young, (In re

Young), 576 B.R. 807, 814 (Bankr.E.D.Pa. 2017); see also In re Dawley, 312 B.R. 765,

784 (Bankr. E.D. Pa. 2004). While an honest mistake or oversight is not sufficient to

deny a debtor his or her discharge, proof of actual harm to creditors is unnecessary and

the debtor cannot excuse the omission by claiming the property not disclosed was of


                                              5
Case 17-00028-jkf     Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47        Desc Main
                                Document      Page 6 of 28


little or no value to the bankruptcy trustee. Spitko, 357 B.R. at 312.

       The purported false oaths or accounts upon which this count is based are found

in the Debtor’s Voluntary Petition, his Schedules and his Statement of Financial Affairs

(SoFA). Section 301 of the Bankruptcy Code requires the Debtor to file a petition

requesting bankruptcy relief. 11 U.S.C. § 301(a). The rule corresponding to that section

sets forth the requirements of what the petition must contain. See B.R. 1005. In addition

to the petition, § 521 requires the debtor file the following: schedule of assets and

liabilities, and schedule of current income and expenditures, a schedule of executory

contracts and unexpired leases and a statement of financial affairs. 11 U.S.C. §

521(a)(1)(B); B.R. 1007(b). Importantly for present purposes, “[a]ll petitions, schedules,

statements and amendments thereto shall be verified or contain an unsworn declaration

as provided in 28 11 U.S.C. § 1746.” B.R. 1008. See In re Kasal, 217 B.R. 727, 734

(Bankr.E.D.Pa. 1998) (“Section 727(a)(4)(A) applies “not only to false statements made

under sworn oath, but also to unsworn declarations under penalty of perjury, such as

those made by a debtor on Official Bankruptcy Forms.”) The Plaintiff identifies about a

dozen instances of this Debtor having failed to accurately list information required below

or of his having omitted such information altogether. As to each, the Debtor offers an

explanation to show that the shortcoming was either inadvertent or immaterial.

Method of Analysis

       While the alleged disclosures appear in ¶ 50 of the Plaintiff’s Motion, the Court

will take them out of the order in which they were plead. The court will address each

starting from the lowest degree of perceived seriousness of the non-disclosure.


                                             6
Case 17-00028-jkf     Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47         Desc Main
                                Document      Page 7 of 28


Characterization of the
Artesanias Judgment

        In his Schedule E/F, the Debtor lists first among his unsecured creditors the

Plaintiff Artesanias. Artesanias identifies two falsehoods here: first the Debtor has

stated the wrong numerical amount of the claim; and second, the debt is deemed

disputed. This is without legal foundation, it goes on, because the judgment was never

appealed or otherwise challenged. Defendant’s response to this is that the designation

of the debt as disputed is a simple error which is not material to the bankruptcy case.

Def.’s Mot. ¶ 18.

Property Kept
Not at Home

        Question #22 of the SoFA asks if the debtor has “stored property in a storage

unit or place other than your home within 1 year before you filed for bankruptcy.” To this

question, the Debtor answered No. Plaintiff maintains that this answer is yet another

falsehood: the Debtor testified that his tractors and other farm equipment are stored at

42710/42810 Maggie Jones Road, Paisley, Florida. That address is different from the

address stated on his petition: 62 Cedar Commons Lane, Birdsboro, Pennsylvania. Pl.’s

Mot. ¶ 50(vi). Thus, the tractors and equipment should have been disclosed on the

SoFA.

        Debtor points out that the tractors and equipment were listed on his Schedule

A/B. Def.’s Mot. p. 6-7. And as to their exact location (i.e. at the Debtor’s residence or

elsewhere), the machinery may have been in the fields on property adjacent to his

residence or in the barn on his residence. Def.’s Mot. ¶¶ 25-26 citing Ex. B, Cont’d 341

Meeting Tr., p. 87.
                                             7
Case 17-00028-jkf      Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47              Desc Main
                                 Document      Page 8 of 28


Insurance Policies

       Item #31 on Schedule A/B requires disclosure of the debtor’s interest in

insurance policies, e.g., “health, disability, life, health saving accounts, credit,

homeowner’s, or renter’s insurance.” [emphasis added] According to Plaintiff, in addition

to the two life insurance policies which were disclosed, there exists a homeowner’s

policy which was not disclosed. Pl.’s Mot. ¶ 50(x); Pl.’s Ex. 53-56. Defendant’s response

is that his counsel did not list the interest in the homeowner’s insurance on Schedule

A/B but rather provided evidence of the coverage to the Chapter 7 Trustee prior to the

341 meeting. That, counsel explains, is the custom in the Reading Division of this

district. Counsel adds that this is counsel’s practice and has been for years and that no

trustee has ever required or requested otherwise. Def.’s Resp. p. 5.

Commissions

       The next falsehood which Plaintiff identifies pertains to Schedule G, Executory

Contracts and Unexpired Leases. Pl.’s Mot. ¶ 50(viii). At that time, Defendant was

receiving monthly commissions of $1,000 from Cast-Rite Metal, Inc. but he failed to

disclose that on his Schedule G. In his defense, Debtor points out that $1,000 does

appear on his Amended Schedule I. Def.’s Resp. 4.

Claim Arising from Junior
Participation Agreement

       Item #33 on Schedule A/B requires a debtor to disclose “[c]laims against third

parties, whether or not you have filed a lawsuit or made a demand for payment.” Plaintiff

maintains that the Defendant should have disclosed the claim which he holds against

his own company, Wilton. That claim arose out of his participation in the $800,000 line

                                               8
Case 17-00028-jkf     Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47         Desc Main
                                Document      Page 9 of 28


of credit and mortgage loan which North Mill Capital extended to Wilton, Debtor’s

company. He contributed $250,000 to that financing. By March 2016—four months prior

to bankruptcy—the debt had reached $1.2 million. See Compl. ¶ 70; Pl.’s Mot. Ex.63. It

remained unpaid on the date of his bankruptcy filing. Pl.’s Opp’n. to Def.’s Mot. Ex. 78,

p. 48. For that reason, says Plaintiff, the claim should have been disclosed.

        The Debtor’s explanation is that, as events turned out, he had little chance of

recovery on that claim and so did not disclose it. He explained that under an

arrangement that he reached with North Mill (the Amendment to the Junior Participation

Agreement) that he could expect some payment only if the Wilton real estate was sold

to a third party. As it turned out, North Mill foreclosed upon the property prepetition

thereby rendering the amendment to the agreement inoperative. See Def.’s Resp. p. 5.

So, by the time of his bankruptcy filing, the claim against Wilton was gone.

Sale of Timber

        Question #18 asks whether within the 2 years prior to bankruptcy the Debtor sold

traded or otherwise transferred any property to another other than in the ordinary course

of business. The Debtor again answered No. Plaintiff maintains that this is a falsehood

because he sold pecan timber for $20,000 during this time period. This is reflected in

the transcript of his 341 Meeting. Pl.’s Mot., Ex. 9, at p 45. Defendant puts this down to

an honest mistake and sees it having no materially adverse effect on the bankruptcy

estate. Def.’s Mot. ¶ 37.

Gifts

        Question #13 of the SoFA asks if the Debtor made gifts of $600 or more within 2


                                             9
Case 17-00028-jkf     Doc 96   Filed 05/07/19 Entered 05/07/19 12:45:47          Desc Main
                               Document     Page 10 of 28


years before filing bankruptcy. In both his original and amended SoFA the Debtor

answered No. The Plaintiff maintains that this is false because at the Debtor’s 341

meeting he admitted to making a payment of $10,000 to his brother in the month prior to

bankruptcy. See Pl.’s Mot. Ex. 9, Tr. Cont’d 341 Mtg. Defendant explained the payment

as follows: his brother split his time between Michigan and Florida; that he helped the

Debtor around the farm which included cutting down pecan trees; that they had no

written payment agreement because they were family; that his brother lost his Michigan

home to a fire and there was delay in collection of insurance proceeds; and for that

reason the Debtor would send him money. Id.,8:20-9:24. In other words, Debtor sees

the $10,000 as payment in exchange for services rendered and not a gift. Def.’s Mot. ¶

38.

Debtor’s Businesses

       The next three alleged falsehoods involve the same subject matter and so a

single analysis will suffice. They pertain to the Debtor’s farming business in Florida.

First, Item # 4 of the Voluntary Petition required the Debtor to list “any business names

and Employer Identification Numbers used in the last 8 years.” His response was None.

That statement, says Plaintiff, is false because at the 341 Meeting the Debtor testified

that he operated a business under the name Paisley Pecan Farms. Compl. ¶ 60; Pl.’s

Mot. ¶¶ 50(iii) and (ix), Ex. 8 at 92. Second, Item #12 of the Voluntary Petition required

the Debtor to state whether he is a “sole proprietor of any full- or part-time business.”

Debtor answered in the negative but Plaintiff discovered from the Debtor’s tax returns

that he was operating a pecan farming business. Compl. ¶ 58. Third, Question #27 of

the SoFA asks whether, within 4 years prior to bankruptcy, the Debtor owned a
                                          10
Case 17-00028-jkf         Doc 96     Filed 05/07/19 Entered 05/07/19 12:45:47                 Desc Main
                                     Document     Page 11 of 28


business or was a sole proprietor of, a member of an LLC or LLP, a partner of a

partnership, an officer, director or managing executive of a corporation, or an owner of

at least 5% of the voting or equity securities of a corporation. Here, again, Plaintiff

contends, the Debtor failed to disclose his farm in Florida. 4 Pl.’s Mot. ¶ 50(vii).

        In response, Defendant explained that he did not seriously think his farming

activity to be anything other than casual. He never made money farming pecans and so

felt that he did not have to report them here. Def.’s Mot., ¶¶ 22, 24

The Revocable Trust,
the Debtor’s Residence
and his Farming Business

        The final group of non-disclosures which Plaintiff identifies involve the Debtor’s

beneficial interest in an estate planning trust. He is alleged to have used that trust to

hide the real property at which he now resides and where he operates his citrus farm.

        A debtor’s interests in trusts are required to be disclosed on Schedule A/B at

Item #25. There, the Debtor checked None. Plaintiff maintains that this is false: Debtor

is the principal beneficiary of the Wilhelmina Jeffery Revocable Trust. Pl.’s Mot. ¶ 50(xi).

Defendant’s response is that his only interest in the trust is contingent: it arises if two

conditions are met: first, he must survive his wife and second, the income must be

necessary for his maintenance and support. See Def.’s Mot. ¶ 33. Because a debtor’s

contingent future interest in the income of a trust containing a spendthrift clause is not




4He is also alleged to have failed to list his commission agreement with Cast-Rite Metal, and his

agreement with North Mill to be paid something from the sale of the Wilton real estate towards his claim
for his junior participation interest in the credit facility which North Mill extended to Wilton. The non-
disclosure of the commission has been dealt with supra and the agreement he reached with North Mill
has nothing to do with a business but involves his participation in a loan to Wilton Armetale.
                                                    11
Case 17-00028-jkf     Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47          Desc Main
                                Document     Page 12 of 28


property of the estate, he explains, he was not required to list it in Item #25. Id. ¶ 34.

       But it is more than mere non-disclosure of Debtor’s interest in a trust that Plaintiff

considers culpable. Plaintiff maintains that the Debtor used the Trust to testify falsely in

his schedules as to what real property he holds and what business he engages in.

Question #1 on Schedule A/B asks if the debtor “owns or has any legal or equitable

interest in any residence, building land, or similar property.” Debtor’s response was to

list only the real estate in Birdsboro, Pennsylvania. The Plaintiff points out that

Defendant failed to list his interest in the property at 42584, 42600, and 42710/42810

Maggie Jones Road in Paisley, Florida. This property, Plaintiff goes on, is worth

approximately $1.4 million. Pl.’s Mot. ¶ 50(i). Similarly, in response to Items ## 37 and

46 of Schedule A/B, the Debtor stated that he did not own any business-related or farm-

related property. Plaintiff maintains that this is another false answer because Debtor

operates his citrus farm at the 42600 and 42710/42810 Maggie Jones Road addresses.

Debtor responds that he does not own any of those three real estate parcels. That

property is owned by the Wilhelmina S. Jeffery Revocable Trust. See Def.’s Mot, ¶¶ 27-

36.

       Plaintiff’s rejoinder is that the Trust is a sham. Debtor has been using its property

(i.e., the Maggie Jones Road properties) first as a pecan farm and now to grow citrus.

Ex. 9, Tr. 79:6-10. He has admitted to paying real estate taxes for all three properties.

Ex. 18, Dep. I. Jeffery 224:20-231:8. He also represented himself to various Florida

governmental authorities as the owner of these same properties which he now claims

are trust property. Id. at 206:30-210:5. He also signed the Timber Sale Contract—the


                                             12
Case 17-00028-jkf     Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47         Desc Main
                                Document     Page 13 of 28


contract which was discussed infra regarding his failure to disclose the proceeds from

the sale of the pecan timber—as Owner. Ex. 10A. He also did business with at least

three vendors to the citrus farm in his own name instead of as a representative of the

trust. Exs. 49A – 52B. His tax returns for the years 2012 – 2016 list him as the

“proprietor” of a pecan, and then, citrus growing enterprise. Ex. 39, 41, 43, 45, and 47.

For the same years, the Debtor — and not the Trust—reported income and expenses

related to farming property on his tax returns. Ex. 40, 42, 44, 46, and 48. For all intents

and purposes, says Plaintiff, the Debtor has ignored the Trust treating its property as his

own.

       Debtor’s response is two-fold: First, he maintains that eight years prior to his

bankruptcy, the Trust was created and for a legitimate purpose: estate planning. And

the transfer of the property which makes up the corpus of the trust, the Lake County

Properties, was disclosed in the Statement of Financial Affairs. See SoFA, Question

#19 (transfers of property within last 10 years to self-settled trusts of which debtor is a

beneficiary). Second, what the Plaintiff is attempting to do here is to avoid the transfer of

the Lake County Properties to the Trust as a fraudulent transfer. However, only the

Chapter 7 Trustee is empowered to bring such an action. See 11 U.S.C. § 548(e)(1)

(allowing avoidance of transfer within last 10 years to self-settled trust where transfer

was made with actual intent to hinder, delay, or defraud entity to which debtor was

indebted). The Chapter 7 Trustee in this case undertook no such action and, therefore,

says Defendant, the Plaintiff may not attempt the same indirectly. Def.’s Resp. 6-7.




                                             13
Case 17-00028-jkf      Doc 96   Filed 05/07/19 Entered 05/07/19 12:45:47          Desc Main
                                Document     Page 14 of 28


Analysis of Disclosures

       The false oaths which Plaintiff identifies in support of his objection break down

into 3 groups: mis-disclosures, non-disclosures and partial non-disclosures. The mis-

disclosures group consists of these items of property which were disclosed either

erroneously or were cured by amendment. They consist of the understated Artesanias

judgment, the failure to disclose property kept not at the debtor’s residence, failure to list

the homeowner’s insurance policy, and the amendment to Schedule I to list the Cast-

Rite commission. The group of non-disclosed items or information consist of the claims

against Wilton under the Junior Participation Agreement, the proceeds of the sale of

timber, the gift to the Debtor’s brother, and the failure to disclose his pecan/citrus

growing business. The last group, that property either partially or indirectly disclosed,

involves the Trust of which Debtor is a beneficiary and the Florida real estate which is

owned by that Trust.

Items Mis-Disclosed

       Beginning with Debtor’s alleged understating of the Artesanias judgment, the

Court finds that there is a simple explanation for the numerical difference: the amount of

the debt set forth in the schedule ($900,658.17) does not contain the almost $22,799.70

of prejudgment interest which was awarded. See Pl.’s Mot. Ex. 5, Praecipe to Enter

Judgment. So, this is not a wholesale denial of the debt: the principal amount of the

debt is admitted. It is just the pre-judgment interest component which is missing. As to

why it was omitted, the record is silent.




                                             14
Case 17-00028-jkf     Doc 96   Filed 05/07/19 Entered 05/07/19 12:45:47         Desc Main
                               Document     Page 15 of 28


       Turning next to the contention that the Debtor failed to disclose property kept at a

place other than his residence, the Court finds Plaintiff’s reading of the record to be

hyper-technical. It is correct that on the petition date, the tractors and equipment were

not at Debtor’s residence. On that date, the tractors and equipment were at the Lake

County Properties in Florida and the Debtor’s residence was in Birdsboro, PA. But the

Debtor changed his residence just two weeks into his Chapter 7 case. See Case No.

16-15037, #19 (Notice of Change of Address). Thereafter he lived at Maggie Jones

Road, Paisley, Florida, (the Lake County Properties) which is where the tractors and

equipment were. So, this is not an instance of hiding or physically concealing assets.

       The same can be said of the decision not to list the homeowner’s insurance

policy. That policy should have been listed with the other insurances. The Third Circuit

has held that insurance policies are property of the estate “even though the policy has

not matured, has no cash surrender value and is otherwise contingent.” Estate of

Lellock v. Prudential Ins. Co., 811 F.2d 186, 189 (3d Cir.1987) (quoting In re McCulloch

& Son, Inc., 30 B.R. 7, 8 (Bankr.D.Or.1983)). However, the Debtor relied on his counsel

here in not disclosing and counsel stated that he informed the Trustee of the policy.

       Next, the Debtor’s explanation of the untimely disclosure of the monthly

commission from Cast-Rite is puzzling but not necessarily indicative of intent to deceive.

It is correct, as he says, that the commission appears on the Amended Schedule I but

that filing raises two questions: first—and aside from the question of whether the

commissions were part of an executory contract and so were reportable on Schedule

G—Line 2 of Schedule I requires disclosure of “gross wages, salaries, and


                                             15
Case 17-00028-jkf     Doc 96   Filed 05/07/19 Entered 05/07/19 12:45:47         Desc Main
                               Document     Page 16 of 28


commissions.” [emphasis added]. This is where the commission should have been

disclosed. It was not. Instead, it appears in Line 8h of Amended Schedule I which

requires a debtor to list Other monthly income. But more importantly, it is unclear why it

would not be until 6 weeks into the case that the Debtor amended this schedule to list

the commission. See Case No. 16-15037, #34 Amendment to Schedule I. In any event,

the evidence in this record does not indicate this to be a falsehood.

Items Wholly Omitted

       The Court turns its attention to the omissions from the schedules and SoFA. It

begins here with the Debtor’s interest in the Junior Participation Agreement. This refers

to the line of credit and mortgage loan made by North Mill to Wilton. The Debtor

contributed $250,000 to the loan and the obligation was unpaid as of his bankruptcy

filing. But pursuant to the agreement he reached with North Mill which amended his

rights under that obligation, the Debtor appears to have bargained any further rights

against his former company. Under those circumstances, he need not have disclosed

the claim against Wilton.

       Like his decision not to disclose the claim against Wilton, the explanation for not

disclosing his pecan and citrus enterprise was based on a perceived lack of value of

that enterprise. Such an explanation is simply wrong as a legal matter. Any business—

regardless of its profitability or operational status—must be disclosed. In re Isaacson,

478 B.R. 763, 788 (Bankr.E.D.Va. 2012) (finding that non-disclosure of business is

material because it germane to the discovery of the a debtor' assets and state of their

financial affairs, irrespective of whether disclosure would have yielded a more favorable


                                            16
Case 17-00028-jkf           Doc 96      Filed 05/07/19 Entered 05/07/19 12:45:47                      Desc Main
                                        Document     Page 17 of 28


outcome for creditors or estate administration); accord In re Tylee, 512 B.R. B.R. 409,

417 (Bankr. E.D.N.Y. 2014); In re Haynes, 549 B.R. 677, 686-87 (Bankr.D.S.C. 2016).

However, here again the record does not cast Debtor’s reasoning in a false light.

         The next two examples of non-disclosure begin to call into question the Debtor’s

intentions. The failure to have listed the proceeds of sale of the timber is a serious

omission. Here, again, however, the record is insufficient to make a finding. Other than

the 341-meeting testimony, the only evidence regarding this property is the Timber Sale

Contract and a report of the timber that was cut. Pl.’s Mot. Ex. 10A, 10B. This

information does not even tell the court when—exactly—the $20,000 was received. In

fact, the excerpt of the transcript from the 341 meeting upon which Plaintiff relies is

fragmentary: upon reading it, one discovers that the relevant discussion begins on a

previous page which is not included in the excerpt.

         The $10,000 payment to the Debtor’s brother also is troubling. While the Debtor

was candid as to why he paid his brother the way he did, the underlying circumstances

make this explanation suspect. This was around the time that the North Mill and

Artesanias judgments were entered against him and Wilton. Those judgments totaled

$1.9 million. That might lead to the conclusion that the Debtor paid a relative before a

bankruptcy filing froze his assets. 5 6 Here again, the evidence is sufficiently equivocal to

preclude a finding as to the Debtor’s state of mind.




5
  The payment should also have been set forth as an insider transfer in response to Question #7 of the SoFA. It was
not.
6
  Had the Trustee known of this payment, he would likely have sought to avoid and recover it as a preferential
transfer.
                                                         17
Case 17-00028-jkf      Doc 96   Filed 05/07/19 Entered 05/07/19 12:45:47           Desc Main
                                Document     Page 18 of 28




The Trust and the
Real Estate In It

       That takes the Court to the final group of assets: those which Debtor only

partially or indirectly disclosed: the Trust and the Florida real estate owned by it. To

reiterate, Debtor did not disclose his interest in the Trust because it is a spendthrift trust.

Such trusts are not property of the estate. See 11 U.S.C. § 541(c)(2). The Court’s

review of the language of the instrument would appear to confirm that it is a spendthrift

trust and so is not reachable by creditors. Pl.’s Mot. Ex. 57, at ¶ 14. Even so, it should

have been disclosed. See In re Katz, 203 B.R. 227, 234 (Bankr. E.D. Pa. 1996) (holding

that the presence of even a spendthrift trust should be disclosed, although it is not

property of the debtor's estate); In re Comu, 2014 WL 3339593, at *47 (July 8, 2014,

Bankr.N.D.Tex.) (“And even if a particular asset should ultimately be excluded from the

property of the estate, a debtor's interest in that asset must be disclosed and failure to

do so may constitute fraud on the part of the debtor”); cf. In re Patterson, 70 B.R. 124,

130 n. 3 (Bankr.W.D.Mo.1986) (while spendthrift trusts should be disclosed, their

nondisclosure does not in itself mandate a denial of a discharge where the debtor

rebuts the fraudulent intention of its omission)

       While the Debtor did not disclose the Trust directly, he did elsewhere disclose

transfers of the Florida property into that trust. SoFA # 19. This would constitute

evidence that the Debtor had a good faith belief that the Florida property belong to the

Trust and not him and so should not be reported in his schedules.




                                              18
Case 17-00028-jkf      Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47          Desc Main
                                 Document     Page 19 of 28


       The Court having found that none of the examples of alleged falsehoods cited by

Plaintiff are so conclusively established (or not) that a trial is unnecessary to make

informed findings, the cross-motions as to Count I must be denied.

Count II – Concealment/Transfer

       The Defendant seeks summary judgment as to the second count. That count is

premised on § 727(a)(2). That paragraph will deny a discharge to the debtor who

       with intent to hinder, delay, or defraud a creditor or an officer of the estate
       charged with custody of property under this title, has transferred, removed,
       destroyed, mutilated, or concealed, or has permitted to be transferred,
       removed, destroyed, mutilated, or concealed—

       (A) property of the debtor, within one year before the date of the filing of
       the petition; or

       (B) property of the estate, after the date of the filing of the petition;

11 U.S.C. § 727(a)(2). For purposes of denial of discharge, concealment may occur

both before as well after a bankruptcy filing. In this context, the Third Circuit has

“defined concealment to include preventing the discovery of or withholding of knowledge

of the property.” Applebaum v. Henderson (In re Henderson), 134 B.R. 147, 157

(Bankr.E.D.Pa.1991)

Property Alleged to
Have Been Concealed

       Paragraph 74 of the Complaint alleges that the following property was concealed:

       (a) Debtor’s interest in the Lake County Properties, including the real
           estate, houses and barns thereon, the citrus trees and improvement,
           and machinery and equipment;

       (b) The proceeds from the sale of the timber and other revenues from the
           Lade County Properties

       (c) Funds paid for farming expenses and property expenses
                                               19
Case 17-00028-jkf     Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47          Desc Main
                                Document     Page 20 of 28


       (d) Payment of $10,000 to Defendant’s brother for work performed; and

       (e) The Defendant’s interest in the Junior Participation Agreement with
           North Mill.

       At ¶¶ 48 – 55 of his motion, Debtor refutes any claim of intent to conceal

on his part. As to the Lake County Properties, he continues to maintain that the

Revocable Trust owned that real estate (including the timber logged from it), and so was

never concealed by him. Id. ¶¶ 35, 49. And as to the $10,000 payment to his brother,

that transfer was in payment for work performed, and was not a gift. Id.

       As to the expenses for farming and property maintenance, Debtor contends that

the Chapter 7 Trustee has resolved that issue. Def.’s Mot. ¶ 50; See Feldman, Trustee

v. Jeffery, et ux, Adv. No. 18-0087. That is however beside the point: the Trustee’s suit

was based on avoidance and recovery of constructively fraudulent transfers. This suit is

based on the discharge provision of the Bankruptcy Code. Specifically, it seeks denial of

a discharge where the debtor is guilty of deceit as to his financial condition. Whatever

resolution the Debtor and his wife reached with the Trustee as to the legality of certain

prepetition transfer, that has nothing to do with his state of mind when he decided not to

disclose such transfer in his main bankruptcy case.

       Finally, Debtor contends that he did not conceal anything about his participation

in the secured credit line that North Mill extended to Wilton. Contrary to Plaintiff’s

allegation that he concealed an expected 20% share from the proceeds from the sale of

the Wilton real estate, the value of that arrangement was zero. This is because the

Debtor never expected to receive any return from the money he contributed to the North

Mill Financing. Def.’s Mot. ¶¶ 52-55.

                                             20
Case 17-00028-jkf     Doc 96   Filed 05/07/19 Entered 05/07/19 12:45:47         Desc Main
                               Document     Page 21 of 28


       Once again, the Debtor has missed the point: It matters not that the ultimate

value of his interest in the agreement was worthless. The question rather is why he did

not disclose this prepetition. The agreement was reach in March 2017 which was four

months before his bankruptcy and 6 months before his company’s. At that time, he

could not have known that he would not receive any money from the sale of the Wilton

real estate. However speculative, it was required to be disclosed. So, this is not a failure

of business judgment but one of truthfulness. And because this lack of candor is

credibly raised, the Debtor’s Motion for Summary Judgment as to Count II must be

denied.

Count III – Records Concealment

       The third count of the complaint alleges that because the Debtor refused to

turnover his tax return for 2015, he should be denied a discharge under 11 U.S.C. §

727(a)(3). That subsection will deny a discharge to the debtor who

       has concealed, destroyed, mutilated, falsified, or failed to keep or preserve
       any recorded information, including books, documents, records, and
       papers, from which the debtor's financial condition or business
       transactions might be ascertained, unless such act or failure to act was
       justified under all of the circumstances of the case;

11 U.S.C. § 727(a)(3) (emphasis added). The Third Circuit has explained that

       the purpose of [this provision] is to give creditors and the bankruptcy court
       complete and accurate information concerning completeness of the
       disclosure requisite to a discharge. The statute also ensures that the
       trustee and creditors are supplied with dependable information on which
       they can rely in tracing a debtor's financial history. Creditors are not
       required to risk having the debtor withhold or conceal assets under cover
       of a chaotic or incomplete set of books or records.

Meridian Bank v. Alten, 958 F.2d 1226, 1230 (3d Cir.1992) If a creditor believes that the

debtor's bankruptcy violates these principles, the creditor must show “(1) that the debtor
                                            21
Case 17-00028-jkf      Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47        Desc Main
                                 Document     Page 22 of 28


failed to maintain and preserve records, and (2) that such failure makes it impossible to

ascertain the debtor's financial condition and material business transactions.” Id. at

1232. The creditor need not prove that the debtor had an intent to defraud. See Matter

of Juzwiak, 89 F.3d 424, 430 (7th Cir. 1996) (“Although the ultimate goal of §

727(a)(3) is to distinguish between the honest debtor, who should be granted the

privilege of discharge, and the abusive or unworthy debtor, who does not deserve such

a benefit, creditors do not need to prove that the debtor intended to defraud them in

order to demonstrate a § 727(a)(3) violation.”)

         Debtor states that the 2015 return was provided to the Chapter 7 Trustee on

October 20, 2016 and to Plaintiff’s counsel on February 14, 2017. Moreover, says

Debtor, there is no fixed date by when a debtor must provide tax returns to creditors.

Def.’s Mot., ¶¶ 58-59. Plaintiff concedes the point as a technical matter and instead

focuses on the larger context wherein, he maintains, Debtor has withheld information

that would allow the Trustee and creditors to ascertain the scope and value of Debtor’s

holdings. This allegedly belated turnover of the Debtor’s tax return is a part of that

delay.

         For its part, the Court sees the eventual production of the return as mooting the

question. Plaintiff has not alleged any prejudice or other harm resulting from

Defendant’s production of the turnover when he did. Accordingly, Debtor’s request for

summary judgment as to Count III will be granted.

Count V – Willful and Malicious Injury

         The last count of the Complaint proceeds under an exception to discharge


                                             22
Case 17-00028-jkf      Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47            Desc Main
                                 Document     Page 23 of 28


provision of the Bankruptcy Code. Specifically, the count is premised on 11 U.S.C. §

523(a)(6). That subsection provides that “[a] discharge under section 727 ... of this title

does not discharge an individual debtor from any debt—... for willful and malicious injury

by the debtor to another entity or to the property of another entity.” 11 U.S.C.

§ 523(a)(6). This type of claim “generally relates to torts and not to contracts.” 4 Collier

on Bankruptcy, ¶ 523.12[1]. By its terms, it may apply to a broad range of harmful

conduct. Id. To fall within this exception, the injury must have been both

willful and malicious. Id. ¶ 523.12[2]. The two elements are “distinct requirements.” In re

Jacobs, 381 B.R. 128, 136 (Bankr.E.D.Pa. 2008). The term “willful” refers to a deliberate

or intentional injury, not just a deliberate or intentional act that leads to injury. In re

Coley,433 B.R. 476, 497 (Bkrtcy.E.D.Pa.2010) (citing Kawaauhau v. Geiger, 523 U.S.

57, 118 S.Ct. 974, 140 L.Ed.2d 90 (1998)). The plaintiff must establish that the debtor

“purposefully inflict[ed] the injury or act[ed] in such a manner that he is substantially

certain that injury will result.” In re Conte, 33 F.3d 303, 305 (3d Cir.1994). “Malice”

refers to actions that are wrongful and without just cause or excuse, even in the

absence of personal hatred, spite or ill-will. 4 Collier, supra ¶ 523.12[2].

       The Plaintiff has not moved for summary judgment on this count; it is the

Defendant who seeks its disposition in his favor. He reads Count V to cite seven

instances of willful and malicious misconduct:

       A. Representing to the Plaintiff that the Defendant owned valuable real
          estate in Florida in order to induce the Plaintiff to accept a personal
          and unconditional guaranty from the Defendant and to continue to
          produce and deliver inventory for Wilton;

       B. Refusing to consent to a judgment against Wilton in the Plaintiff’s
          collection against it;
                                         23
Case 17-00028-jkf      Doc 96   Filed 05/07/19 Entered 05/07/19 12:45:47           Desc Main
                                Document     Page 24 of 28


       C. Consenting to the sale of Wilton’s non-real estate assets in exchange
          for the First Amendment to Junior Participation Agreement;

       D. Consenting to and not opposing inflated North Mill confessions of
          judgment;

       E. Not opposing North Mill’s foreclosure action;

       F. Knowingly and intentionally favoring the interest of North Mill over the
          Plaintiff; and

       G. Knowingly and intentionally preventing the Plaintiff from recovering on
          its judgment

See Def.’s Mot. ¶ 64(a) – (g). But as to those seven, the Debtor is correct in observing

that the first such violation (misrepresentation of Debtor’s real estate holdings) sounds

more in the way of actual fraud, i.e., § 523(a)(2)(A), rather than direct, intentional injury,

§ 523(a)(6). For that reason, the court will analyze the allegation of misrepresentation in

the context of an actual fraud non-dischargeability challenge (§ 523(a)(2)(A)) and

thereafter review the remaining six under the willful and malicious injury standard

(§523(a)(6)). See B.R. 7015 (making F.R.C.P. 15(b)(2) available to allow court to rule

on issues tried by consent).

Defendant’s Representations
Regarding Real Estate

       Again, it is alleged that as an inducement to Plaintiff to ship more merchandise to

Wilton (the Debtor’s company), the Debtor offered his personal guaranty to Plaintiff. To

convince Plaintiff that the guarantee had value, Debtor is alleged to have represented

that he owned substantial real estate. Even if such a representation was false, it is

unclear to what extent the Plaintiff relied on that falsehood in continuing to ship more

merchandise. Equally, it cannot be determined that the reliance was justified given the

                                              24
Case 17-00028-jkf      Doc 96   Filed 05/07/19 Entered 05/07/19 12:45:47           Desc Main
                                Document     Page 25 of 28


lack of any evidence as to what due diligence might have been undertaken by the

Debtor. Finally, as to damages, the Court does not know how much Plaintiff was owed

at the time the representation was made and so it is unclear how much of the $900,000

can be attributed to that misrepresentation. So even if the Debtor represented to the

Plaintiff that his personal guaranty was backed by sufficient assets, the record is unclear

as to why the Plaintiff shipped more product to Debtor’s company (and how much it was

worth).

Debtor’s Collusion
With North Mill

       Moving from artifice to overt harm, the Debtor addresses the allegations that he

colluded with Wilton’s secured lender (North Mill). He is alleged to have conspired with

North Mill to frustrate Plaintiff’s collection efforts while advancing the interests of North

Mill as well as his own at the expense of Wilton’s creditors. The reality, explains the

Defendant, was that after Plaintiff had obtained its judgment, the Defendant’s company

was simply out of funds to pay for legal defense. Def.’s Mot. ¶ 74.

       Even if the Debtor was short on money to pay legal fees, that does not explain

the questionable decision-making on his part. The Court is at a loss to understand why

Debtor agreed to North Mill’s demand that Gordon Bros. liquidate the Wilton inventory.

A business advisor retained by Wilton had valued the assets at $1.1 million. Pl.’s Ex.

72A. Gordon Bros. offer was $725,000 for the inventory, but Vagabond House was

prepared to pay $1.23 million for the same assets. Id. Ex. 72D Notwithstanding the

higher offer, the Debtor agreed to go with Gordon Bros. Id. Ex. 75. Gordon Bros sold the

inventory for $1.4 million clearing a profit for itself of $458,000. Id. So given that the

                                              25
Case 17-00028-jkf     Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47         Desc Main
                                Document     Page 26 of 28


Vagabond House offer ($1.23 million) was in line with what the property sold for, the

decision to go with Gordon Bros. appears to have been contrary to Wilton’s best

interests.

       A it turns out, says Plaintiff, the Debtor had a personal reason for accepting the

Gordon Bros offer. He agreed to retain Gordon Bros at the insistence of North Mill who

was owed over $1 million on its credit line to Wilton. The Debtor was a junior participant

in that credit line. Id. Ex. 74B According to one email, unless Debtor consented to the

hiring of Gordon Bros as the liquidator, he could expect to receive no recovery on his

junior position in the credit facility. Id. While this evidence cannot be considered

conclusive on the matter, it does tend to indicate that the Debtor placed his own

interests before those of his company. That would support a claim of willful and

malicious injury on Debtor’s part. See In re Kates, 485 B.R. 86, 110 (Bankr.E.D.Pa.

2012) (holding that breach of fiduciary duty constituted willful and malicious injury for

purposes of § 523(a)(6)).

Favoring of North Mill
Over Artesanias

       The remaining five instances of what Plaintiff considers to be willful and malicious

injury as to it (B, D, E, F, and G) all derive from the same operative premise: that Debtor

favored North Mill to the disadvantage of the Plaintiff. While it would be a stretch to

ascribe a malicious motive to Debtor’s refusal to consent to Plaintiff’s judgment, his

apparent concession to North Mill’s demand as to how the liquidation of his company’s

inventory would be conducted raise questions about his intentions toward the Plaintiff.

These allegations—as well as the evidence offered to support them—are serious

                                             26
Case 17-00028-jkf    Doc 96    Filed 05/07/19 Entered 05/07/19 12:45:47     Desc Main
                               Document     Page 27 of 28


enough to allow the claim to survive summary judgment at this time. For that reason,

Defendant’s request for summary judgment as to Count V must be denied.

Summary

      The cross-motions as to Count I will be denied. As to Debtor’s motion for

summary judgment as to the remaining counts, the Court’s ruling is as follows: denied

as to Count II; granted as to Count III; and denied as to Count V.

      An appropriate Order follows.


                                             BY THE COURT




Dated: May 7, 2019                           HONORABLE JEAN K. FITZSIMON
                                             United States Bankruptcy Judge




                                           27
Case 17-00028-jkf     Doc 96   Filed 05/07/19 Entered 05/07/19 12:45:47   Desc Main
                               Document     Page 28 of 28


Copies to:

Plaintiff’s Counsel

Barry L. Goldin, Esquire
3744 Barrington Drive
Allentown, PA 18104-1759

Defendant’s Counsel

Charles Phillips, Esquire
Eden R. Bucher, Esquire
Leisawitz Heller Abramowitch Phillips PC
2755 Century Blvd.
Wyomissing, PA 19610


Chapter 7 Trustee

Lynn E. Feldman, Esquire
221 North Cedar Crest Blvd
Allentown, PA 18104

Counsel to Trustee

Lawrence J. Kotler, Esquire
DUANE MORRIS LLP
30 South 17th Street
Philadelphia, PA 19103-4196




                                           28
